Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The previous objection to claim 4 has been overcome by amendment.
The previous 112 2nd rejections of claim 5-9 have been overcome by amendment.  The amendment is supported by original claim 5.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The amendment is supported by the original disclosure and overcomes all previous rejections with the approved TD.
The previous restriction has been withdrawn. Claims 11-12 have been rejoined.

Allowable Subject Matter
The following is an examiner's statement of reasons for allowance: 
Claim(s) 1-20 is(are) allowable over the closest prior art: Maurer et al. (US 20110124532) in view of Sakoh et al. (US 20160304665).
As to claims 1-20, Maurer (claims, abs., 2-35, 100-102, 116-122, examples) discloses a ceramic article surface treated (for water and oil repelling) with a composition comprising solvent, treatable materials at 0.1-10 wt% (overlapping with claimed loading range), and  a fluorinated compound of 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
such as:

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
that meets the claimed formula (1) and its molecular weight.  The disclosed Rf (claim 5) can be 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Maurer is silent on the claimed formula (2).
In the same area of endeavor of surface treatment for water and oil repelling, Sakoh (abs., claims, examples, 2, 21-24, 67)  a fluoropolyether with excellent abrasion resistance such as those in examples 1-4 that meet the claimed formula (2) and its Mn.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
 
However, Sakoh and Maurer fail to teach the claimed range of 20-85 mol% of the claimed first compound.
Therefore, claims 1-20 is(are) allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Response to Arguments
The argument for allowance of amended claims has been fully considered and persuasive.   All previous rejections and restriction have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANE FANG whose telephone number is (571)270-7378.  The examiner can normally be reached on Mon-Thurs. 8am-6pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SHANE FANG/Primary Examiner, Art Unit 1766